Citation Nr: 1744956	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-33 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for right foot pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1982 to February 2010.
   
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In June 2016, the Board denied a compensable rating for the right foot disability under Diagnostic Code (DC) 5276.

In May 2017, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMPR) because the Board failed to provide adequate reasons and bases, discuss favorable evidence, and address all potentially relevant diagnostic codes (DC 5276 and DC 5279).  The Court also directed the Board to address the applicability of 38 C.F.R. § 4.59. 


FINDINGS OF FACT

1.  The manifestations of the right foot disability include: objective evidence of marked pronation, improved by orthopedic shoes or appliances; extreme tenderness of plantar surfaces, improved by orthopedic shoes or appliances; pain on manipulation and use accentuated; indication of swelling on use; metatarsalgia; and ambulatory limitations.  

2.  The manifestations of the right foot disability do not include: marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances; or characteristic callosities.  


CONCLUSIONS OF LAW

1.  The Veteran has met the criteria for a rating of 20 percent under DC 5276 for the right foot disability.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2016).

2.  The Veteran has met the criteria for a rating of 10 percent under DC 5279 for the right foot disability.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5279 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Apart from the inadequacy of the April 2010 VA examination (in that the examiner failed to document the Veteran's reports of pain during flare-ups, walking on the sides of her feet to be able to ambulate, or her home confinement during these times), the Veteran has not referred to any other deficiencies in either the duties to notify or assist.  See April 2010 VA examination; April 2016 Informal Hearing Presentation; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, as discussed below, this omission is not outcome determinative; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Veteran generally contends that the manifestations of her right foot disability are more severe than contemplated by the noncompensable rating.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5276, DC 5279.  Based on the evidence below, the Board finds that entitlement to a 20 percent rating under DC 5276 and to a 10 percent rating under DC 5279 is warranted.

The April 2010 VA examination, in pertinent part, documented the following: pain on manipulation and use; mild or minimal tenderness along the entire plantar aspect of both feet; and problems with gait and ambulation.  There was no documented callus formation, deformity, swelling, or marked inward displacement or severe spasm of the achilles tendon.  See April 2010 VA examination.  As previously mentioned, the Veteran contended that this examination was inadequate because the examiner failed to document her reports of pain during flare-ups, walking on the sides of her feet to be able to ambulate, or her home confinement during these times.  See April 2010 VA examination; April 2016 Informal Hearing Presentation; Barr, 21 Vet. App. at 307.  However, this omission is not outcome determinative, as the omitted information would not warrant higher ratings that those granted herein (per DC 5276, the Veteran would need to show marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, to obtain the next higher schedular rating; per DC 5279, there is no higher schedular rating than 10 percent).  See 38 C.F.R. §§ 4.59, 4.71a, DC 5276, DC 5279.

The November 2012 Disability Benefits Questionnaire (DBQ) completed by private Dr. H.A., in pertinent part, documented the following: pain on manipulation and use accentuated; symptoms relieved by arch supports, built up shoes, or orthotics; extreme tenderness of plantar surfaces, improved by orthopedic shoes or appliances; swelling on use; objective evidence of marked deformity (pronation) of the foot, improved by orthopedic shoes or appliances; and problems with gait and ambulation.  There was no documented callus formation or marked inward displacement or severe spasm of the achilles tendon.  See November 2012 DBQ.

The July 2013 VA examination, in pertinent part, documented the following: pain on use, not relieved by arch supports, built up shoes, or orthotics.  There was no documented callus formation, deformity, swelling, pain on manipulation, accentuation of pain on use, extreme tenderness of the plantar surface, or marked inward displacement or severe spasm of the achilles tendon.  See July 2013 VA examination.

Based on the aforementioned evidence, the Board finds that entitlement to a 20 percent rating under DC 5276 and to a 10 percent rating under DC 5279 is warranted.  The comprehensive evidence indicates: objective evidence of marked pronation, improved by orthopedic shoes or appliances; extreme tenderness of plantar surfaces, improved by orthopedic shoes or appliances; pain on manipulation and use accentuated; indication of swelling on use; metatarsalgia; and ambulatory limitations.  However, the comprehensive evidence does not indicate: marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances; or characteristic callosities.  

These manifestations more closely approximate a 20 percent, rather than 30 percent, rating under DC 5276 because the Veteran has a greater percentage of manifestations contemplated by the 20 percent rating than the 30 percent rating.  Specifically, the Veteran has the following manifestations contemplated by the 20 percent rating: objective evidence of marked pronation; pain on manipulation and use accentuated; and indication of swelling on use.  Because the evidence does not indicate characteristic callosities, the Veteran has established 3 out of the 4 listed manifestations (75 percent of the rating criteria).  On the other hand, the Veteran has the following manifestations contemplated by the 30 percent rating: objective evidence of marked pronation and extreme tenderness of plantar surfaces.  Because the evidence does not indicate marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, the Veteran has established 2 out of the 3 listed manifestations (approximately 67 percent of the rating criteria).  Therefore, because the Veteran has a greater percentage of manifestations contemplated by the 20 percent rating than the 30 percent rating under DC 5276, the Board finds that these manifestations more closely approximate a 20 percent, rather than 30 percent, rating. 

Additionally, the Veteran's manifestation of metatarsalgia warrants a separate rating of 10 percent under DC 5279, which is the highest schedular rating for that DC.  Finally, as the Board has granted a rating in excess of the minimum compensable rating, the applicability of 38 C.F.R. § 4.59 is moot.  See 38 C.F.R. § 4.59 (2016); Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  All potentially applicable codes have been considered and there is no basis to assign an evaluation in excess of the currently assigned rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal.  Any increases in severity were not sufficient for a higher rating for the aforementioned reasons.  See Fenderson v. West, 12 Vet. App. 119, 126-27.


ORDER

Entitlement to a 20 percent rating under DC 5276 for the right foot disability is granted.  

Entitlement to a 10 percent rating under DC 5279 for the right foot disability is granted. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


